Citation Nr: 1328312	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to April 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2010 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2010, 
a statement of the case was issued in August 2010, and a 
substantive appeal was received in September 2010.  A 
videoconference hearing was held before the undersigned in 
June 2011.  A transcript is of record.

The Board notes that it has reviewed both the Veteran's 
physical claims file and "Virtual VA" (VA's electronic data 
storage system) to ensure that the complete record is 
considered.  At present there are no additional documents 
pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2011 videoconference hearing, the Veteran 
testified that his service-connected lumbar spine disability 
results in sciatic nerve pain radiating down into the legs.  
The Veteran's representative read from a February 2004 
statement from a VA physician which notes that the Veteran's 
chronic low back pain is frequently associated with left 
sciatic radiation pain.  The physician also noted that a 
September 2003 magnetic resonance imaging (MRI) of the 
lumbosacral spine showed mild central spinal and bilateral 
neuroforaminal stenosis at L4-5 secondary to diffuse 
intervertebral disc bulging, and moderate left lateral 
recess and neuroforaminal stenosis at L5-S1 secondary to 
left paramedian intervertebral disc protrusion.  

Governing regulations now in effect provide for separate 
evaluations under an appropriate diagnostic code for any 
associated objective neurologic disabilities, including, but 
not limited to, bowel or bladder impairment, when rating 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula, Note 1.  

The December 2009 VA spine examination shows that, since the 
initial 1980 lower back injury in service, the Veteran 
sustained lower back injuries in post-service motor vehicle 
accidents in September 2007 and March 2008 and reported 
increased lower back pain since these accidents.  

A favorable resolution of the increased rating claim may 
impact on the claim for a TDIU rating; therefore, 
adjudication of the claim for TDIU must be deferred pending 
resolution of the increased rating claim.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).

Finally, the Board notes that the most recent VA treatment 
records in the claims file are dated in June 2010.  In view 
of the need to remand the case for VA examination, it is 
appropriate to ensure that all pertinent VA records are 
associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all indicated 
action in order to obtain copies of any VA 
clinical records not on file pertaining to 
treatment for low back complaints dated 
from June 2010 to the present.  All 
requests for records and their responses 
must be associated with the claims folder.

2.  After completion of the above, 
schedule the Veteran for a VA spine 
examination to evaluate the severity of 
the service-connected lumbosacral strain.  
The claims folder should be made available 
to the examiner for review.  All necessary 
tests and studies (including sensory, 
reflex, and motor testing, to include EMG 
or nerve conduction velocity studies if 
indicated) should be accomplished.  All 
clinical findings in regard to evaluating 
he Veteran's low back disability in 
accordance with applicable rating 
criteria, should be set forth in the 
report.  

The examiner should clearly report lumbar 
spine range of motion in degrees of 
flexion, and any additional functional 
loss (expressed in terms of additional 
degrees of limited motion) due to pain, 
painful movement, weakened movement, 
fatigue, or repetitive movement of the 
lumbar segments of the spine; if possible, 
the examiner should estimate any 
additional limitations to be expected 
during flare-ups.  

The examiner should report the frequency 
and length of any incapacitating episodes 
over the previous 12 months.

The examiner should also report any 
associated objective neurologic 
abnormalities, to include bowel or bladder 
impairment or whether the disability is 
manifested by radiculopathy (with any such 
finding to be characterized as incomplete 
and mild, moderate, or severe or 
complete).  The examiner must, to the 
extent possible, distinguish any 
pathology/symptoms due to intercurrent 
injury (motor vehicle accidents in 
September 2007 and March 2003) from those 
attributed to the service-connected 
disability.

The examiner should also offer an opinion 
on the effect of the service-connected low 
back disability on the Veteran's ability 
to engage in substantially gainful 
employment. 

3.  The RO should ensure that all of the 
development sought is completed, arrange 
for any further development suggested by 
additional evidence received, and then re-
adjudicate the claims.  The RO should 
specifically determine whether a separate 
rating or ratings is/are warranted for any 
radiculopathy associated with the low back 
disability.  If either claim remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


